Title: To James Madison from Armistead T. Mason, 10 October 1816
From: Mason, Armistead T.
To: Madison, James



Sir,
Rasberry Plain 10th. Oct. 1816.

I have recently heard from Kentucky that my brother John T. Mason of that state will be recommended to you to supply the vacancy occasioned by the death of the late Judge Innis.  I feel most sensibly the delicacy of my situation in uniting my solicitations to those of his other friends in his favor on this occasion: but a consciousness of the rectitude of my motives enables me to overcome those squeamish feelings which would prevent me from endeavouring to serve my brother, merely because he is my brother.
That he is well qualified for the office in question I give the best evidence of my conviction, by recommending him to it; for nothing less than such a conviction could induce me to expose myself to the imputation of indelicacy by making the recommendation.  And that he will discharge the duties of the office should he obtain it, with integrity & zeal I would pledge my life.  May I hope therefore, Sir, to be excused for uniting with others in soliciting that office for him.  I am Sir, most respectfully your friend & obt. Servt.

Armistead T. Mason

